UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	August 1, 2014 – January 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamPremier IncomeTrust Semiannual report1 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Summary of dividend reinvestment plans 16 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: The U.S. economic recovery is gaining steam, with three consecutive quarters of positive GDP growth, accelerated hiring, and rising consumer confidence, which recently hit multi-year highs. U.S. markets, however, have experienced some turbulence since the start of the year. Cheaper energy prices benefit consumers and many businesses, but the sharp decline in oil prices has also fostered uncertainty. A stronger U.S. dollar may hurt profits for many large multinational companies headquartered in the United States that rely on exports for growth. In addition, investors appear to be anticipating when the Federal Reserve will begin raising interest rates. Overseas growth, meanwhile, remains tepid at best. In an economically uncertain environment, it can be worthwhile to consider a range of investment opportunities. Putnam invests across many asset classes and pursues flexible strategies that seek out opportunities for growth or income with careful awareness of risk. Our experienced equity and fixed-income teams employ new ways of thinking and integrate innovative investment ideas into time-tested, traditional strategies. In today’s environment, it is also important to rely on your financial advisor, who can ensure your portfolio matches your individual goals and tolerance for risk. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees March 19, 2015 Performance snapshot Annualized total return (%) comparison as of 1/31/15 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. *Returns for the six-month period are not annualized, but cumulative. 4     Premier Income Trust Interview with your fund’s portfolio manager D. William Kohli Bill, what was the bond market environment like from August1, 2014, to January31, 2015? Fixed-income markets experienced several bouts of volatility during late summer and early fall. Yields on intermediate- to longer-dated bonds fell globally, and most bond market sectors underperformed U.S. Treasuries. High-yield mutual funds suffered record outflows due to technical factors, while emerging-market debt was disrupted by several unusual events, including the Russia/Ukraine situation and a technical default from Argentina. As we moved further into fall, interest rates were volatile in September and October before settling down and generally declining during the remainder of the period. The yield on the benchmark 10-year Treasury rose to 2.63% in mid-September — its high for the period — then fell to 1.64% by period-end. We were not surprised to see some degree of rate volatility, given that the Federal Reserve ended its bond-buying program in October while the European Union and Japan appeared poised to ramp up monetary stimulus. In fact, the European Central Bank [ECB] launched its version of quantitative easing in January, announcing that it would purchase approximately €60 billion per month of various types of debt securities. Additionally, with U.S. gross domestic product growing at a 5% annual rate in the third quarter of 2014 — its strongest pace in 11 years — investors sought to fine-tune Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/15. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 14. Premier Income Trust     5 their forecasts as to when the Fed may begin raising its target for short-term interest rates. Oil prices continued a decline that began in midsummer on concerns that the global market was oversupplied. Supply concerns were partly fueled by a November27 announcement by the Organization of Petroleum Exporting Countries [OPEC] — reiterated in January2015 — that the cartel would not cut its output. Meanwhile, widespread deceleration of global economic growth, particularly in Europe and China, sapped demand. A rising U.S. dollar also put pressure on oil because oil is priced in dollars and becomes more expensive for buyers in other countries when the dollar strengthens, dampening their interest in the market. Falling oil prices weighed heavily on energy producers within the high-yield market, causing high-yield indexes to underperform. Lower oil prices also contributed to volatility in emerging markets [EM] because several EM countries are exporters of oil and other commodities. In February, shortly after the period ended, oil prices rebounded to just over $50 per barrel. Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 1/31/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6     Premier Income Trust “We believe U.S. economic growth may accelerate in 2015, given improving trends in employment and a pickup in consumer and business spending.” Bill Kohli The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? It’s important to point out that the fund’s benchmark is composed of U.S. Treasury and agency securities, and these market sectors performed well during the past six months. Our strategy of investing in a variety of out-of-benchmark categories, which has served the fund well over the long term, was largely unrewarded during the period. However, the biggest overall detractor was the fund’s interest-rate and yield-curve positioning in the United States. The portfolio was defensively positioned for a rising-rate environment, resulting in an overall duration — a key measure of interest-rate sensitivity — that was negative on a net basis. Unfortunately, because rates generally fell during the period, this positioning worked against the fund’s performance. Top holdings This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 1/31/15. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust     7 Positions in high-yield bonds also hampered the fund’s return, as yields over Treasuries in the sector considerably widened due to concern about the impact of lower oil prices on energy-related high-yield issuers. [Prices of credit-sensitive bonds fall as yield spreads widen.] Market participants were worried that with oil prices falling by nearly 60% since June, defaults could increase among issuers with limited financial flexibility, particularly those with substantial exposure to energy exploration and production. Our prepayment strategies, which we implemented with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs], were an additional detractor during the period. In January, President Obama authorized the Federal Housing Administration [FHA] to reduce the annual mortgage insurance premiums it charges to borrowers making small down payments. This group includes many first-time homebuyers, as well as those with little wealth for a down payment. Investors reacted to this development by pricing in the possibility of faster mortgage Comparison of top security type weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivatives contracts. 8     Premier Income Trust prepayment speeds, which dampened the returns of existing prepayment-sensitive mortgage-backed securities. Turning to the plus side, which investments helped the fund’s performance? Our active currency strategy was a major contributor. The U.S. dollar outpaced every other major currency during the period, and our long-dollar strategy bolstered the fund’s return. Short positions in the euro, the Canadian dollar, the Norwegian krone, and the Japanese yen — all of which weakened relative to the U.S. dollar — also aided performance. The euro and the yen weakened partly due to the expectation of increased monetary stimulus in the eurozone and Japan, while the currencies of Norway and Canada declined primarily because of weakness in energy prices. Our mortgage credit investments, specifically positions in subordinated mezzanine commercial mortgage-backed securities [CMBS] also helped the fund’s performance. These securities benefited from supportive commercial real estate fundamentals amid an improving U.S. economy, along with persistent investor demand for higher-yielding bonds. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s yield-curve positioning. In addition, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to try to offset the interest-rate and prepayment risks associated with our CMO holdings, and to help manage overall downside risk. We also utilized total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. Lastly, we utilized currency ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Premier Income Trust     9 forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how are you positioning the fund? We believe U.S. economic growth may accelerate in 2015, given improving trends in employment and a pickup in consumer and business spending. If this occurs, we think it sets the stage for the Fed to begin raising the federal funds rate. That said, with U.S. inflation still running below the central bank’s 2% target, we believe lower oil prices may allow the Fed to take a more dovish stance and defer the first rate increase until later in 2015. We’ll be monitoring these factors closely in the weeks to come. Globally, we think the outlook for European rates appears more favorable than the outlook for U.S. rates. The ECB’s bond-buying program is likely to keep eurozone rates low for some time, in our view, while the Fed is preparing to begin raising rates. So, European duration looks comparatively more appealing to us. Given this backdrop, we plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to mezzanine CMBS, high-yield bonds, and peripheral European sovereign bonds, respectively. As for prepayment risk, we expect to maintain our holdings of agency interest-only CMOs. Despite the new FHA policy, we continue to find prepayment risk attractive, given the potential for higher interest rates amid a strengthening U.S. economy. We’re also excited about ongoing opportunities we see in the foreign-exchange market. Many of the fundamental drivers of currency performance, such as divergent trends in U.S. and foreign economic growth and monetary policies, appear to be gaining momentum. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. 10     Premier Income Trust How closed-end funds differ from open-end funds Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Putnam Premier Income Trust Premier Income Trust     11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 1/31/15 NAV Market price Barclays Government Bond Index Lipper General Bond Funds (closed-end) category average* Annualaverage Life of fund 6.95% 6.75% 6.46% 7.58% 10 years 66.12  70.87  54.98  107.52  Annualaverage 5.21  5.50  4.48  7.32  5 years 31.01  22.65  21.17  56.00  Annualaverage 5.55  4.17  3.92  8.92  3 years 18.86  12.19  6.39  29.15  Annualaverage 5.93  3.91  2.09  8.71  1 year 0.20  0.94  6.15  6.08  6 months –5.14  –3.29  4.92  0.24  Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/15, there were 28, 28, 23, 18, 17, and 3 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/15 Distributions Number 6 Income $0.156 Capital gains — Total $0.156 Share value NAV Market Price 7/31/14 $6.20 $5.47 1/31/15 5.73 5.14 Current rate (end of period) NAV Market Price Current dividend rate* 2.72% 3.04% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. *Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 12     Premier Income Trust Fund performance as of most recent calendar quarter Total return for periods ended 12/31/14 NAV Market price Annualaverage Life of fund 7.08% 6.84% 10 years 70.96  76.52  Annualaverage 5.51  5.85  5 years 37.17  25.29  Annualaverage 6.52  4.61  3 years 24.46  20.83  Annualaverage 7.57  6.51  1 year 1.79  2.13  6 months –2.19  –2.67  See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Premier Income Trust     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS), also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: •Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). •Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. •Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. •Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. •Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings 14     Premier Income Trust do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2015, Putnam employees had approximately $470,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Premier Income Trust     15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent 16     Premier Income Trust distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Premier Income Trust     17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18     Premier Income Trust The fund’s portfolio 1/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCYMORTGAGE OBLIGATIONS (95.1%)* Principalamount Value U.S. Government Agency Mortgage Obligations (95.1%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, March 1, 2045 $5,000,000 $5,585,938 5 1/2s, TBA, February 1, 2045 5,000,000 5,591,797 4 1/2s, TBA, March 1, 2045 98,000,000 106,226,639 4 1/2s, TBA, February 1, 2045 57,000,000 61,853,903 4s, TBA, March 1, 2045 60,000,000 64,132,200 4s, TBA, February 1, 2045 60,000,000 64,251,564 3 1/2s, TBA, March 1, 2045 50,000,000 52,697,265 3 1/2s, TBA, February 1, 2045 36,000,000 38,030,623 3s, TBA, March 1, 2045 130,000,000 134,093,986 3s, TBA, February 1, 2045 124,000,000 128,214,066 660,677,981 Total U.S. government and agency mortgage obligations (cost $657,258,243) $660,677,981 U.S. TREASURY OBLIGATIONS (0.1%)* Principalamount Value U.S. Treasury Notes 0.875%, September 15, 2016i $206,000 $208,380 1.500%, October 31, 2019i 152,000 154,918 1.875%, November 30, 2021i 50,000 51,453 1.000%, September 30, 2019i 46,000 45,811 Total U.S. treasury obligations (cost $460,562) $460,562 MORTGAGE-BACKED SECURITIES (45.4%)* Principalamount Value Agency collateralized mortgage obligations (17.0%) Connecticut Avenue Securities FRB Ser. 14-C04, Class 2M2, 5.168s, 2024 $1,502,000 $1,520,024 Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.934s, 2032 524,482 764,690 IFB Ser. 3408, Class EK, 25.123s, 2037 162,768 265,246 IFB Ser. 2979, Class AS, 23.663s, 2034 41,540 50,379 IFB Ser. 3072, Class SM, 23.186s, 2035 305,165 477,638 IFB Ser. 3072, Class SB, 23.039s, 2035 273,341 426,377 IFB Ser. 4165, Class SJ, IO, 5.934s, 2043 4,948,779 1,082,991 IFB Ser. 326, Class S1, IO, 5.834s, 2044 6,352,009 1,652,666 IFB Ser. 319, Class S2, IO, 5.834s, 2043 3,216,303 838,233 IFB Ser. 4240, Class SA, IO, 5.834s, 2043 7,129,296 1,622,129 IFB Ser. 317, Class S3, IO, 5.814s, 2043 8,324,918 2,265,252 IFB Ser. 325, Class S1, IO, 5.784s, 2044 6,590,353 1,678,036 IFB Ser. 326, Class S2, IO, 5.784s, 2044 15,173,504 3,957,872 IFB Ser. 308, Class S1, IO, 5.784s, 2043 5,348,077 1,433,392 IFB Ser. 269, Class S1, IO, 5.784s, 2042 5,418,967 1,329,814 IFB Ser. 314, Class AS, IO, 5.724s, 2043 4,033,132 1,034,733 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,944,195 998,625 Ser. 4000, Class PI, IO, 4 1/2s, 2042 3,547,612 576,132 Ser. 4024, Class PI, IO, 4 1/2s, 2041 5,907,305 864,366 Premier Income Trust     19 MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4193, Class PI, IO, 4s, 2043 $7,915,238 $1,190,281 Ser. 304, Class C53, IO, 4s, 2032 3,875,437 618,248 Ser. 303, Class C19, IO, 3 1/2s, 2043 12,620,790 2,171,466 Ser. 304, Class C22, IO, 3 1/2s, 2042 4,316,307 938,291 Ser. 4122, Class AI, IO, 3 1/2s, 2042 9,340,692 1,171,074 Ser. 4122, Class CI, IO, 3 1/2s, 2042 8,463,692 1,061,122 Ser. 4105, Class HI, IO, 3 1/2s, 2041 4,168,939 564,558 Ser. 304, IO, 3 1/2s, 2027 7,611,663 900,993 Ser. 304, Class C37, IO, 3 1/2s, 2027 5,656,606 667,310 Ser. 4165, Class TI, IO, 3s, 2042 18,300,087 2,175,880 Ser. 4183, Class MI, IO, 3s, 2042 8,111,688 932,844 Ser. 4210, Class PI, IO, 3s, 2041 5,690,527 551,492 Ser. 304, Class C45, IO, 3s, 2027 7,158,571 819,487 Ser. T-57, Class 1AX, IO, 0.389s, 2043 4,012,675 43,255 Ser. 3326, Class WF, zero%, 2035F 3,156 2,651 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.891s, 2036 260,426 488,397 IFB Ser. 07-53, Class SP, 23.583s, 2037 260,001 414,899 IFB Ser. 08-24, Class SP, 22.666s, 2038 266,139 396,200 IFB Ser. 05-75, Class GS, 19.745s, 2035 223,941 316,826 IFB Ser. 05-83, Class QP, 16.957s, 2034 328,423 447,920 IFB Ser. 13-10, Class KS, IO, 6.032s, 2043 4,169,023 922,646 IFB Ser. 13-19, Class DS, IO, 6.032s, 2041 8,843,670 1,583,570 IFB Ser. 13-41, Class SP, IO, 6.032s, 2040 3,067,374 454,002 IFB Ser. 12-134, Class SA, IO, 5.982s, 2042 5,993,481 1,505,431 IFB Ser. 13-19, Class SK, IO, 5.982s, 2043 5,455,713 1,066,583 IFB Ser. 12-128, Class ST, IO, 5.982s, 2042 4,064,144 974,257 IFB Ser. 13-18, Class SB, IO, 5.982s, 2041 4,003,711 602,558 IFB Ser. 13-124, Class SB, IO, 5.782s, 2043 4,273,766 1,133,847 IFB Ser. 411, Class S1, IO, 5.782s, 2042 5,594,971 1,338,597 IFB Ser. 13-128, Class CS, IO, 5.732s, 2043 7,764,265 2,019,718 IFB Ser. 13-102, Class SH, IO, 5.732s, 2043 6,255,282 1,653,772 Ser. 374, Class 6, IO, 5 1/2s, 2036 567,277 87,168 Ser. 12-132, Class PI, IO, 5s, 2042 7,848,506 1,268,868 Ser. 10-13, Class EI, IO, 5s, 2038 87,265 934 Ser. 378, Class 19, IO, 5s, 2035 1,716,756 284,788 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 2,217,256 481,521 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 17,122,044 2,586,627 Ser. 409, Class 81, IO, 4 1/2s, 2040 7,978,093 1,235,516 Ser. 409, Class 82, IO, 4 1/2s, 2040 9,839,060 1,521,972 Ser. 366, Class 22, IO, 4 1/2s, 2035 606,647 41,986 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,927,934 358,467 Ser. 418, Class C24, IO, 4s, 2043 6,536,592 1,040,544 Ser. 13-41, Class IP, IO, 4s, 2043 5,778,153 942,128 Ser. 13-44, Class PI, IO, 4s, 2043 5,556,826 864,347 Ser. 13-60, Class IP, IO, 4s, 2042 4,027,289 649,302 Ser. 12-96, Class PI, IO, 4s, 2041 3,686,840 513,024 20     Premier Income Trust MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 406, Class 2, IO, 4s, 2041 $3,331,425 $501,380 Ser. 406, Class 1, IO, 4s, 2041 2,330,893 352,897 Ser. 409, Class C16, IO, 4s, 2040 5,961,508 859,013 Ser. 418, Class C15, IO, 3 1/2s, 2043 13,922,668 2,301,917 Ser. 12-145, Class TI, IO, 3s, 2042 8,867,329 876,092 Ser. 13-35, Class IP, IO, 3s, 2042 7,498,801 778,586 Ser. 13-53, Class JI, IO, 3s, 2041 6,128,078 706,996 Ser. 13-23, Class PI, IO, 3s, 2041 7,571,782 696,453 Ser. 03-W10, Class 1, IO, 1.007s, 2043 625,162 15,483 Ser. 00-T6, IO, 0.717s, 2030 3,037,779 64,553 Ser. 99-51, Class N, PO, zero%, 2029 33,527 30,174 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.461s, 2037 5,255,445 466,204 IFB Ser. 11-56, Class MI, IO, 6.282s, 2041 5,314,060 993,782 IFB Ser. 13-116, Class SA, IO, 5.982s, 2043 4,534,165 866,388 IFB Ser. 13-129, Class SN, IO, 5.982s, 2043 3,420,402 587,488 IFB Ser. 13-182, Class LS, IO, 5.972s, 2043 3,903,287 900,632 IFB Ser. 12-77, Class MS, IO, 5.932s, 2042 3,444,742 945,685 IFB Ser. 13-99, Class AS, IO, 5.882s, 2043 2,888,339 541,275 IFB Ser. 11-128, Class TS, IO, 5.882s, 2041 2,868,758 454,411 IFB Ser. 11-70, Class SM, IO, 5.722s, 2041 5,423,710 910,099 IFB Ser. 11-70, Class SH, IO, 5.722s, 2041 5,599,000 981,113 Ser. 14-122, Class IC, IO, 5s, 2044 5,207,745 897,815 Ser. 14-25, Class MI, IO, 5s, 2043 3,688,039 643,341 Ser. 13-22, Class IE, IO, 5s, 2043 5,716,923 1,063,756 Ser. 13-22, Class OI, IO, 5s, 2043 5,364,848 1,078,603 Ser. 13-3, Class IT, IO, 5s, 2043 4,785,492 956,595 Ser. 13-6, Class IC, IO, 5s, 2043 4,417,578 781,955 Ser. 12-146, Class IO, IO, 5s, 2042 4,328,763 793,722 Ser. 13-6, Class CI, IO, 5s, 2042 3,291,265 549,049 Ser. 13-130, Class IB, IO, 5s, 2040 3,666,107 331,869 Ser. 13-16, Class IB, IO, 5s, 2040 5,138,673 319,866 Ser. 11-41, Class BI, IO, 5s, 2040 3,133,817 237,760 Ser. 10-35, Class UI, IO, 5s, 2040 2,543,308 537,274 Ser. 10-20, Class UI, IO, 5s, 2040 4,589,308 727,635 Ser. 10-9, Class UI, IO, 5s, 2040 23,496,729 4,675,669 Ser. 09-121, Class UI, IO, 5s, 2039 9,734,752 1,727,821 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 8,605,584 1,256,454 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,738,941 269,901 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,994,645 130,390 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 599,984 72,130 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 9,097,854 1,381,236 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 20,241,389 3,500,940 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 9,075,328 1,347,960 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 5,412,784 992,228 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 3,279,454 717,676 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 2,099,544 195,237 Premier Income Trust     21 MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-158, Class IP, IO, 4 1/2s, 2039 $6,580,543 $560,596 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 2,497,453 135,612 Ser. 14-174, Class IO, IO, 4s, 2044F 5,548,833 1,030,957 Ser. 14-4, Class IC, IO, 4s, 2044 4,000,578 628,051 Ser. 13-165, Class IL, IO, 4s, 2043 3,323,248 513,176 Ser. 12-56, Class IB, IO, 4s, 2042 3,521,917 595,128 Ser. 12-47, Class CI, IO, 4s, 2042 9,085,890 1,374,241 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 15,785,915 1,620,424 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 5,389,689 552,864 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 7,084,857 785,356 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 10,599,997 1,193,772 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 14,394,137 1,681,523 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 7,664,361 892,132 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 7,992,188 1,507,646 Ser. 14-44, Class IA, IO, 3 1/2s, 2028 11,321,051 1,205,465 Ser. 06-36, Class OD, PO, zero%, 2036 10,411 9,434 118,147,842 Commercial mortgage-backed securities (16.6%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,658,000 1,714,798 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.369s, 2051 150,209,549 1,275,579 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.243s, 2045 1,456,000 1,476,093 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 47,798 23,550 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR7, Class D, 5.304s, 2041 1,026,000 1,016,191 Ser. 05-PWR7, Class B, 5.214s, 2041F 1,641,000 1,652,364 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 1,233,000 1,234,923 FRB Ser. 06-PW11, Class C, 5.435s, 2039 1,554,000 1,549,400 Ser. 06-PW14, Class XW, IO, 0.639s, 2038 40,286,991 350,094 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 2,160,000 2,138,400 Ser. 07-CD5, Class XS, IO, 0.171s, 2044 50,090,970 214,541 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.568s, 2047 950,000 1,018,381 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.772s, 2049 3,592,000 3,737,433 Ser. 06-C5, Class AJ, 5.482s, 2049 2,069,000 2,047,625 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.458s, 2046 712,000 701,923 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.795s, 2049 1,138,000 1,128,043 COMM Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.288s, 2046 475,000 451,118 FRB Ser. 07-C9, Class AJFL, 0.856s, 2049 642,000 620,923 Ser. 13-LC13, Class E, 3.719s, 2046 1,331,000 1,020,737 22     Premier Income Trust MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Commercial mortgage-backed securities cont. Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.717s, 2039 $46,366,305 $485,817 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 1,196,870 598,435 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.419s, 2044 2,471,000 2,672,818 FFCA Secured Franchise Loan Trust 144A Ser. 00-1, Class X, IO, 0.99s, 2020 4,170,222 63,763 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 682,864 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 1,127,000 1,125,546 FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,937,000 1,934,494 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.275s, 2044 2,124,000 2,149,191 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 718,231 712,930 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 782,000 780,843 Ser. 05-GG4, Class AJ, 4.782s, 2039F 2,015,000 2,031,731 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 1,284,000 1,274,794 Ser. 05-GG4, Class XC, IO, 0.703s, 2039F 58,303,204 145,776 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.637s, 2045 756,000 794,148 Ser. 11-GC3, Class E, 5s, 2044 1,347,000 1,289,862 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 1,000,000 934,398 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 2,840,000 3,002,647 FRB Ser. 06-LDP7, Class B, 5 7/8s, 2045 1,231,000 836,907 Ser. 06-LDP8, Class B, 5.52s, 2045 838,000 840,874 FRB Ser. 06-LDP6, Class B, 5.498s, 2043 1,841,000 1,841,000 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 1,965,000 1,974,569 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.174s, 2051 1,675,000 1,705,904 FRB Ser. 07-CB20, Class C, 6.174s, 2051 1,904,000 1,820,491 FRB Ser. 11-C3, Class F, 5.567s, 2046 953,000 980,408 FRB Ser. 12-C8, Class E, 4.666s, 2045 636,000 646,966 FRB Ser. 13-C13, Class D, 4.056s, 2046 1,065,000 1,029,818 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 1,249,000 971,347 Ser. 13-C13, Class E, 3.986s, 2046 1,489,000 1,250,794 Ser. 13-C10, Class E, 3 1/2s, 2047 1,865,000 1,362,569 Ser. 07-CB20, Class X1, IO, 0.313s, 2051 99,372,550 763,380 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031F 875,321 919,815 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,011,996 Premier Income Trust     23 MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 $1,619,000 $1,621,671 Ser. 06-C6, Class E, 5.541s, 2039 1,750,000 1,690,745 Ser. 06-C6, Class D, 5.502s, 2039 3,004,000 2,945,062 Ser. 07-C1, Class AJ, 5.484s, 2040 188,000 190,318 FRB Ser. 06-C6, Class C, 5.482s, 2039 2,523,000 2,475,694 Ser. 06-C1, Class AJ, 5.276s, 2041 944,000 967,496 Ser. 04-C8, Class E, 4.986s, 2039 1,467,000 1,468,834 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 80,776 6 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.266s, 2051 917,000 1,005,215 FRB Ser. 05-CIP1, Class B, 5.236s, 2038 1,046,000 1,025,080 Ser. 04-KEY2, Class D, 5.046s, 2039 2,993,000 2,993,000 Ser. 05-MCP1, Class D, 5.023s, 2043 1,017,000 1,014,559 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.938s, 2037 78,272 2,254 Ser. 07-C5, Class X, IO, 5.928s, 2049 2,105,479 112,012 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 944,000 957,622 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 893,000 869,621 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.416s, 2046 832,000 815,027 FRB Ser. 13-C10, Class E, 4.083s, 2046 1,496,000 1,363,993 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 2,480,000 2,563,804 Ser. 07-HQ11, Class C, 5.558s, 2044 1,369,000 1,355,105 FRB Ser. 06-HQ8, Class D, 5.488s, 2044 1,715,000 1,688,640 Ser. 06-HQ10, Class AJ, 5.389s, 2041 998,000 1,003,709 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 2,183,114 2,070,553 STRIPS III, Ltd. 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 75,200 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,096,020 274,005 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 1,201,000 1,231,599 FRB Ser. 13-C6, Class D, 4.353s, 2046 936,000 908,669 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.002s, 2045 2,944,000 2,964,755 FRB Ser. 06-C25, Class AJ, 5.712s, 2043 1,146,000 1,181,755 Ser. 06-C24, Class AJ, 5.658s, 2045 820,000 836,482 Ser. 03-C9, Class E, 5.289s, 2035 50,689 50,689 Ser. 07-C34, IO, 0.309s, 2046 27,279,575 221,783 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.745s, 2035 300,907 285,326 FRB Ser. 05-C17, Class E, 5.455s, 2042 897,000 895,269 FRB Ser. 04-C15, Class G, 5.395s, 2041 1,500,000 1,449,180 24     Premier Income Trust MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Commercial mortgage-backed securities cont. Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 $1,094,000 $1,037,550 FRB Ser. 13-LC12, Class D, 4.302s, 2046 1,373,000 1,317,548 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.635s, 2044 245,000 271,222 FRB Ser. 12-C7, Class E, 4.845s, 2045 318,000 325,574 FRB Ser. 13-C18, Class D, 4.673s, 2046 1,522,000 1,523,471 FRB Ser. 13-UBS1, Class D, 4.632s, 2046 1,896,000 1,913,310 Ser. 12-C6, Class E, 5s, 2045 1,243,000 1,175,791 Ser. 11-C4, Class F, 5s, 2044 1,993,000 1,928,089 Ser. 14-C19, Class D, 4.234s, 2047 2,157,000 2,020,106 Ser. 13-C12, Class E, 3 1/2s, 2048 1,628,000 1,314,530 115,410,934 Residential mortgage-backed securities (non-agency) (11.8%) Banc of America Funding Trust FRB Ser. 14-R7, Class 3A1, 2.613s, 2036 1,006,508 1,031,671 FRB Ser. 14-R7, Class 3A2, 2.613s, 2036 315,000 265,451 BCAP, LLC FRB Ser. 13-RR1, Class 9A4, 6.546s, 2036 650,000 657,475 BCAP, LLC 144A FRB Ser. 14-RR2, Class 3A2, 1.073s, 2046 1,200,000 805,560 BCAP, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 2,320,000 2,163,632 FRB Ser. 12-RR5, Class 4A8, 0.338s, 2035 900,000 820,009 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 6.268s, 2036 1,350,000 1,285,875 FRB Ser. 12-RR12, Class 4A7, 2.746s, 2036 1,250,000 1,159,375 FRB Ser. 15-RR2, Class 26A2, 2.613s, 2036 528,000 468,806 FRB Ser. 09-RR11, Class 2A2, 2.41s, 2035 1,970,000 1,792,700 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.469s, 2036 1,536,154 1,359,496 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.045s, 2034 76,336 38,833 FRB Ser. 05-HE5, Class M3, 1 1/4s, 2035 2,017,000 1,653,940 FRB Ser. 06-EC1, Class M3, 0.62s, 2035 2,220,000 1,665,000 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M2, 0.618s, 2037F 1,100,000 786,500 Citigroup Mortgage Loan Trust 144A FRB Ser. 10-7, Class 3A5, 5.979s, 2035 1,637,894 1,744,289 FRB Ser. 12-4, Class 3A2, 2.53s, 2036 1,667,560 1,475,791 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-WFH1, Class M1, 0.428s, 2037F 2,335,000 1,891,350 Countrywide Alternative Loan Trust FRB Ser. 05-76, Class 2A1, 1.114s, 2036 915,246 808,620 FRB Ser. 05-38, Class A3, 0.518s, 2035 2,879,253 2,497,752 FRB Ser. 05-59, Class 1A1, 0.499s, 2035 1,288,616 1,043,779 FRB Ser. 05-62, Class 1A1, 0.468s, 2035 2,102,371 1,734,456 FRB Ser. 07-OA10, Class 2A1, 0.418s, 2047 824,270 688,266 FRB Ser. 06-HY11, Class A1, 0.288s, 2036 1,708,581 1,452,294 Premier Income Trust     25 MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Residential mortgage-backed securities (non-agency) cont. Countrywide Asset-Backed Certificates Trust FRB Ser. 05-16, Class MV2, 0.65s, 2036 $950,000 $702,525 FRB Ser. 06-4, Class 2A3, 0.458s, 2036 850,000 713,728 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 1A1, 0.368s, 2046 914,762 772,974 Credit Suisse Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.554s, 2037 1,200,000 1,026,000 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.671s, 2025 1,350,000 1,370,199 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 746,898 1,158,952 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 2,002,000 2,347,094 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $3,807 3,801 Morgan Stanley Resecuritization Trust 144A Ser. 13-R7, Class 9B, 5 1/2s, 2046 2,000,000 2,000,000 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.698s, 2035 852,321 742,372 FRB Ser. 05-3, Class A2, 0.518s, 2035 1,002,606 899,838 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.538s, 2036 950,000 749,360 Nomura Resecuritization Trust 144A FRB Ser. 14-7R, Class 2A3, 0.368s, 2035 1,597,821 1,320,279 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A2, 0.558s, 2035 786,593 715,800 RBSSP Resecuritization Trust 144A FRB Ser. 09-12, Class 16A2, 2.301s, 2035 1,700,000 1,525,750 Residential Accredit Loans, Inc. FRB Ser. 07-QH9, Class A1, 1.408s, 2037 1,798,221 1,170,642 Residential Accredit Loans, Inc. Trust FRB Ser. 06-QO7, Class 2A1, 0.964s, 2046F 2,682,016 1,870,706 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.878s, 2035 900,000 632,015 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR1, Class 2A1B, 1.184s, 2046 4,577,580 4,096,934 FRB Ser. 06-AR3, Class A1B, 1.114s, 2046 2,215,552 1,801,244 FRB Ser. 05-AR19, Class A1C3, 0.668s, 2045 4,957,594 4,375,076 FRB Ser. 05-AR13, Class A1C3, 0.658s, 2045 7,927,703 6,976,379 FRB Ser. 05-AR8, Class 2AC2, 0.628s, 2045 2,391,310 2,148,592 FRB Ser. 05-AR11, Class A1B2, 0.618s, 2045 1,412,802 1,278,585 FRB Ser. 05-AR13, Class A1B2, 0.598s, 2045 1,686,057 1,513,236 FRB Ser. 05-AR17, Class A1B2, 0.578s, 2045 1,528,301 1,323,967 FRB Ser. 05-AR15, Class A1B2, 0.578s, 2045 2,701,491 2,390,820 FRB Ser. 05-AR19, Class A1C4, 0.568s, 2045 1,480,021 1,295,019 FRB Ser. 05-AR11, Class A1B3, 0.568s, 2045 3,334,913 3,009,759 FRB Ser. 05-AR8, Class 2AC3, 0.558s, 2045 831,778 742,362 FRB Ser. 05-AR6, Class 2A1C, 0.508s, 2045 1,071,045 947,875 26     Premier Income Trust MORTGAGE-BACKED SECURITIES (45.4%)* cont. Principalamount Value Residential mortgage-backed securities (non-agency) cont. Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 $1,250,000 $925,000 81,837,803 Total mortgage-backed securities (cost $304,340,247) $315,396,579 CORPORATE BONDS AND NOTES (33.1%)* Principalamount Value Basic materials (2.9%) Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 $85,000 $94,316 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 203,000 221,596 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 681,000 813,965 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 265,000 274,275 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 625,000 654,688 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 340,000 340,850 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 461,175 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,120,000 1,054,480 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 210,000 227,850 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 420,000 424,200 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 250,000 230,625 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 486,000 478,710 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 450,000 455,063 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 550,000 561,000 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 183,000 180,941 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 463,000 386,605 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 118,000 98,825 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 681,000 713,348 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 357,000 406,980 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 318,000 298,721 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 306,000 262,395 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 330,000 320,925 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 400,000 389,000 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 100,000 118,661 Premier Income Trust     27 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $551,000 $592,325 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 585,000 587,194 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 100,000 99,750 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 100,000 105,375 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 615,000 593,475 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 230,000 218,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 615,000 668,813 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 526,000 560,190 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 282,000 289,755 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 346,000 298,425 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020F 346,000 3 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 278,000 274,873 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 95,000 98,563 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 653,000 646,470 PQ Corp. 144A sr. notes 8 3/4s, 2018 315,000 322,875 PSPC Escrow Corp. 144A sr. unsec. notes 6 1/2s, 2022 305,000 311,100 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 225,000 223,313 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 547,000 556,573 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 420,000 408,450 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 30,000 33,675 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 502,000 517,060 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 247,000 272,318 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 320,000 332,800 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 180,000 184,725 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 129,000 131,580 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 200,000 207,000 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 118,000 138,355 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 75,000 80,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 95,000 100,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 45,900 28     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Basic materials cont. Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 $110,000 $112,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 70,000 71,575 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 142,000 141,823 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 334,000 304,775 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 285,000 295,688 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 125,000 118,125 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 476,000 510,510 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 555,000 577,200 20,501,288 Capital goods (2.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,065,000 1,075,650 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 974,000 1,100,620 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 280,000 271,600 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 415,000 409,813 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 524,000 505,660 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 240,000 245,400 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 127,000 140,970 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 553,000 595,858 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 438,000 438,000 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 145,000 160,950 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 818,000 766,875 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 195,000 202,313 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 177,117 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $150,000 148,125 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 660,000 962,407 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 605,000 651,888 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 587,000 545,910 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 170,000 173,400 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 360,000 386,100 Premier Income Trust     29 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Capital goods cont. Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 $744,000 $762,600 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 350,000 365,750 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 624,000 661,440 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 135,000 153,725 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 $330,000 349,388 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 142,000 145,195 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 210,000 223,125 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 185,000 191,013 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 845,000 858,731 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 100,000 103,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 662,000 671,930 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 105,000 111,300 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 95,000 96,188 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 570,000 559,313 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 192,000 205,920 14,417,774 Communication services (4.5%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 400,000 412,000 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,000,000 1,032,500 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 550,000 561,688 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 472,000 525,100 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 451,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 45,000 49,275 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 223,000 234,150 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 649,000 652,245 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 820,000 810,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 139,000 144,386 30     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Communication services cont. CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 $380,000 $385,225 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 402,000 407,528 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 393,000 438,686 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 95,000 99,964 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023R 697,000 714,425 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022R 205,000 206,538 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 170,000 190,400 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 300,000 301,125 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 260,000 252,980 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 887,000 900,305 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 430,000 432,150 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 801,000 815,018 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 384,000 430,080 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 160,000 164,800 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 115,000 121,613 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 332,000 354,825 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 190,000 194,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 342,380 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 278,000 280,780 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,317,000 1,305,476 Level 3 Communications, Inc. 144A sr. unsec. unsub. notes 5 3/4s, 2022 140,000 141,050 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 475,000 482,125 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 332,000 362,046 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 44,000 46,860 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 150,000 155,625 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) † 145,000 128,325 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 450,000 464,625 Numericable Group SA 144A sr. notes 6s, 2022 (France) 1,075,000 1,096,500 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 131,758 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $371,000 391,405 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 413,000 425,390 Premier Income Trust     31 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Communication services cont. Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 $382,000 $454,548 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 125,000 129,063 Sprint Capital Corp. company guaranty 6 7/8s, 2028 745,000 685,400 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 695,000 754,075 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 238,000 239,785 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 656,000 756,040 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 929,000 941,774 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 465,000 464,303 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 180,614 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 117,124 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 $855,000 884,925 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 175,000 181,344 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 320,000 325,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 480,000 495,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 455,000 469,219 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 291,000 297,548 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 680,000 862,785 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 200,000 244,645 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 244,000 300,535 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 259,000 319,010 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 535,000 648,869 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 677,000 826,211 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $662,000 680,205 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 535,000 849,509 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $180,000 173,025 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 835,000 860,050 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 225,000 218,250 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) EUR 290,000 324,587 32     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $254,000 $257,810 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 294,000 270,848 Ziggo Bond Finance BV 144A sr. unsec. notes 4 5/8s, 2025 (Netherlands) EUR 115,000 132,280 31,383,457 Consumer cyclicals (5.9%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $778,000 772,165 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 196,000 213,150 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 255,000 260,738 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 471,000 532,932 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 512,000 565,760 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 430,000 430,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 132,000 107,580 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 535,000 548,375 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 225,000 228,420 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 360,000 385,200 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 680,000 690,200 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 315,000 326,025 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 459,000 475,065 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 235,000 238,525 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 100,000 101,000 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 705,000 784,313 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 165,000 164,175 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 140,000 134,225 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 83,000 87,980 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 298,000 314,390 Premier Income Trust     33 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 $865,000 $892,031 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 407,000 415,140 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 235,000 237,644 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 979,000 1,018,160 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 465,000 484,763 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019R 414,000 431,595 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 359,000 369,770 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 9,000 9,315 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 493,000 493,000 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 205,000 228,714 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 313,000 297,350 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 400,000 412,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 145,000 148,625 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 616,000 632,940 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 600,000 489,887 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $207,000 144,900 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 249,410 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 69,000 77,627 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 6,600,000 410,395 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $352,000 367,840 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017  245,000 247,450 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 615,000 596,550 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 741,000 722,475 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 98,000 98,245 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 245,000 254,188 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 295,000 311,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 849,735 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 535,000 494,875 Jo-Ann Stores, LLC 144A sr. unsec. notes 9 3/4s, 2019  280,000 231,000 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 457,000 516,410 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 190,000 205,675 34     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Consumer cyclicals cont. Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $130,000 $135,200 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 187,000 193,545 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 570,000 605,625 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 580,000 576,520 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 200,000 202,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 256,000 266,240 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 574,000 609,875 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 640,000 622,400 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 95,000 95,475 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 410,000 433,575 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 378,000 378,945 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 348,000 366,270 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,206,979 1,306,555 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 260,000 261,300 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021  301,000 314,545 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 220,000 227,700 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 598,000 614,445 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 666,000 699,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 418,000 444,125 Owens Corning company guaranty sr. unsec. notes 9s, 2019 211,000 259,150 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 390,000 402,356 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 513,000 500,175 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 439,000 456,560 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 330,000 335,775 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 235,000 244,400 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 265,000 304,088 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 388,000 381,210 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 80,000 79,400 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 90,000 95,400 Premier Income Trust     35 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Consumer cyclicals cont. ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 $555,000 $571,650 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 445,000 478,375 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 122,000 102,480 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 115,000 80,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 345,000 348,881 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 680,000 623,900 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 227,000 234,945 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 57,000 57,143 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 64,000 65,920 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 366,000 361,425 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 333,000 340,493 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 505,000 517,625 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 50,000 52,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 770,000 779,625 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 25,000 26,688 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,800 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 150,000 157,875 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 562,000 573,240 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 195,000 193,538 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 85,000 79,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 165,000 153,450 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 747,000 704,048 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 813,000 925,029 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 $680,000 654,500 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 800,000 876,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 115,000 116,150 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 204,000 218,790 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 474,338 40,912,852 36     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Consumer staples (1.9%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 $310,000 $320,075 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 828,000 894,240 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 400,000 408,000 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 795,000 814,875 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 584,000 571,955 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 241,000 234,373 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 886,000 952,450 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 115,000 117,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 585,000 590,850 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 226,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 40,000 41,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 35,000 36,006 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023R 461,000 458,695 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020R 285,000 285,000 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 800,000 720,000 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 236,000 372,348 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $310,000 293,725 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 804,000 810,533 HJ Heinz Co. 144A company guaranty notes 4 7/8s, 2025 270,000 270,675 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 150,000 157,782 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 810,000 837,338 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 139,050 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 225,000 241,875 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 320,000 313,600 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 540,000 552,150 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 535,000 587,163 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 133,438 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 481,000 527,898 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 330,000 334,950 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 330,000 342,788 Premier Income Trust     37 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Consumer staples cont. Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019  $195,000 $190,125 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 454,000 478,970 13,256,702 Energy (4.9%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 322,133 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 340,000 362,270 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 574,000 588,350 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 355,000 87,863 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 300,000 287,250 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 324,000 315,900 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 440,000 377,300 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 41,000 35,568 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 580,000 471,975 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 245,000 211,313 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 289,000 289,434 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 191,750 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 2,900 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 145,000 172,044 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $115,000 119,025 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 216,000 213,030 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 538,175 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 448,000 448,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 204,000 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 113,602 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $101,000 28,280 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 205,000 177,838 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 74,000 69,005 38     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 $405,000 $358,425 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 302,000 191,770 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 146,000 124,830 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 355,000 298,200 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 245,000 183,750 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 780,000 672,750 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 491,798 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 1,822,538 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 719,000 713,608 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 200,000 198,500 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 390,000 260,325 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 765,000 508,725 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 340,000 365,500 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 100,000 103,750 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 160,000 144,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 275,000 165,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 125,000 127,188 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 287,000 289,870 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 728,000 413,140 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 353,000 259,455 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 407,000 316,443 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 605,000 461,313 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada)F 184,000 10 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 945,000 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 520,000 374,400 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 180,000 178,875 Premier Income Trust     39 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Energy cont. Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 $196,000 $180,320 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 324,000 298,283 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 460,000 301,300 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 211,000 135,040 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 200,000 96,000 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 678,000 325,440 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 270,000 278,991 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 400,000 397,000 Petrobras Global Finance BV company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 963,600 Petrobras Global Finance BV company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 40,000 33,032 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 862,502 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,035,000 1,492,950 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 2,067,000 624,027 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 323,000 153,910 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,022,000 884,030 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 6,688,000 3,822,192 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 2,345,000 715,401 Petroleos de Venezuela SA 144A company guaranty sr. unsec. unsub. notes 9s, 2021 (Venezuela) 390,000 137,056 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 390,082 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,710,000 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 95,000 94,921 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 525,000 534,834 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 135,000 129,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 300,000 273,750 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 255,000 240,338 40     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Energy cont. Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 $210,000 $210,000 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 220,000 227,700 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 210,000 211,050 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 175,000 177,625 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 950,000 294,500 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 365,000 365,073 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 45,000 18,000 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 385,000 304,150 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 144,000 144,000 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 245,000 240,100 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 103,000 69,710 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $125,000 110,313 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 105,000 63,021 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 70,000 49,350 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 582,000 547,080 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 450,000 428,625 34,131,064 Financials (5.0%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 618,000 797,993 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,567,500 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 163,000 223,310 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 1,630,000 1,936,684 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,455,000 1,443,134 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 250,000 249,500 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 185,000 193,730 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 175,000 185,500 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 191,000 200,073 CIT Group, Inc. sr. unsec. notes 5s, 2023 255,000 267,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 315,000 331,144 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 310,000 330,925 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 155,000 154,613 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 506,425 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 380,000 403,142 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 262,000 154,580 Premier Income Trust     41 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Financials cont. Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 $372,000 $372,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 373,000 276,020 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 595,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 689,010 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 584,000 624,880 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 295,000 309,750 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 244,000 151,280 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 475,000 475,000 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 486,000 567,028 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019  $161,000 157,780 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 823,000 860,940 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 440,000 449,900 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 20,000 22,300 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018R 265,000 278,913 iStar Financial, Inc. sr. unsec. notes 5s, 2019R 25,000 24,563 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 670,000 917,632 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 175,000 458,638 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) $320,000 348,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021R 177,000 189,390 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022R 505,000 542,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 185,000 171,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 431,635 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 86,000 91,268 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 228,000 176,700 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 263,000 272,205 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 235,000 243,225 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 305,000 314,150 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 120,000 112,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 520,000 496,600 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 600,000 644,250 42     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Financials cont. Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 700,000 $838,460 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $235,000 248,269 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 550,000 481,360 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 500,000 417,500 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 405,000 398,925 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 365,000 364,562 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 1,385,000 1,391,925 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 365,676 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 158,000 120,080 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 182,000 206,174 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 506,805 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 289,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 607,000 592,584 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 133,216 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 468,000 320,243 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,650,000 1,014,750 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 1,065,000 1,043,700 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,196,000 2,700,620 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,406,000 2,357,880 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 800,000 524,000 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 315,000 264,846 34,791,635 Health care (2.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 455,000 464,100 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 195,000 191,588 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 338,325 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 417,823 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg)  $110,000 112,063 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 406,000 411,481 Premier Income Trust     43 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Health care cont. Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 $305,000 $309,575 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 70,000 72,713 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 145,000 149,894 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 85,000 90,281 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg)  515,000 519,828 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 187,363 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $563,000 486,995 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 461,601 719,598 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 $400,000 411,120 Endo Finance LLC/Endo Ltd/Endo Finco Inc 144A company guaranty sr. unsec. notes 6s, 2025 280,000 285,250 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 603,000 612,045 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 295,000 291,313 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 128,438 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 323,000 329,460 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 233,000 235,330 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 120,000 123,300 HCA, Inc. sr. notes 6 1/2s, 2020 1,744,000 1,962,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 128,000 150,080 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 386,000 404,335 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017  505,000 515,100 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 420,000 449,400 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 489,000 495,113 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 605,000 663,988 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022R 277,000 292,235 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024R 310,000 331,554 Omnicare, Inc. sr. unsec. notes 5s, 2024 70,000 73,150 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 311,000 321,885 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 540,000 568,350 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 135,000 143,775 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 830,000 863,366 44     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Health care cont. Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 $644,000 $666,540 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 384,800 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 115,000 116,150 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 115,000 116,150 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 307,000 306,616 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 833,000 905,888 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 393,000 425,423 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 80,000 82,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 70,000 73,763 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 90,000 93,240 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 74,025 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 90,000 92,475 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 195,000 199,875 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 318,000 338,273 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 435,000 451,313 18,448,745 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 188,100 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 260,000 270,400 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 252,000 206,325 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,085,000 1,053,806 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 174,000 206,408 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 146,000 165,345 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 377,000 434,021 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 903,000 962,824 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 250,000 265,000 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 125,000 134,375 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023R 430,000 450,425 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 433,000 454,650 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 365,000 365,228 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 870,000 870,000 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 265,000 266,325 Premier Income Trust     45 CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Technology cont. Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 $286,000 $298,155 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 380,000 474,298 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 515,000 617,740 7,683,425 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $372,000 390,600 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 634,500 558,360 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 633,000 633,000 1,581,960 Utilities and power (1.9%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 930,000 1,040,438 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 310,000 343,325 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 160,000 154,400 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 790,000 805,800 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 110,000 118,250 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 85,000 90,738 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 615,000 720,107 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 30,000 30,900 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 40,000 41,300 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 783,000 804,533 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 940,000 1,175 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 577,000 732,798 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 405,000 492,075 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 346,000 384,994 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 126,000 127,260 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 120,000 113,850 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 644,000 648,830 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 150,000 158,702 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 441,000 427,770 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 104,213 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 100,000 106,386 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,525,000 1,791,086 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,474,688 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 200,000 207,000 46     Premier Income Trust CORPORATE BONDS AND NOTES (33.1%)* cont. Principalamount Value Utilities and power cont. Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $396,000 $433,620 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 280,000 292,600 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 195,000 203,775 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 230,000 232,300 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 457,000 461,570 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 205,000 138,888 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 364,000 417,310 13,100,681 Total corporate bonds and notes (cost $241,648,504) $230,209,583 FOREIGN GOVERNMENT AND AGENCYBONDS AND NOTES (10.7%)* Principalamount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) † $1,500,181 $1,350,163 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,540,000 2,448,560 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,081,000 9,135,486 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 6,348,428 5,266,021 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 7,048,045 6,537,062 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 212,274 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 3,500 1,264,049 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $525,000 519,750 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 96,000 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 347,500,000 581,549 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $250,000 242,500 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 375,000 414,375 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 265,000 280,238 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 620,000 681,299 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 425,000 214,625 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 1,000,000 942,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 468,000 465,122 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 1,677,959 1,472,409 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 5,687,000 4,480,024 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 5,419,000 4,328,227 Premier Income Trust     47 FOREIGN GOVERNMENT AND AGENCYBONDS AND NOTES (10.7%)* cont. Principalamount/units Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,146,472 $629,244 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 134,941 74,336 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 1,176,344 646,038 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 866,021 477,744 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 584,559 322,574 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 542,459 299,606 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 591,295 327,066 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 400,059 220,364 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 2,313,586 1,278,836 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 461,295 255,534 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 2,546,624 1,422,238 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 1,271,042 718,857 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 2,705,993 1,587,258 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 5,744,811 3,582,863 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 1,315,156 838,963 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 2,857,365 1,851,729 Indonesia (Republic of) 144A sr. unsec. notes 4 1/8s, 2025 (Indonesia) $200,000 204,500 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 1,355,000 1,326,030 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 1,555,000 1,909,773 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) 1,275,000 1,026,375 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 400,000 417,000 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 43,885 44,269 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 200,000 161,500 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 465,000 391,418 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 3,974,344 4,014,087 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 400,000 376,000 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 300,000 304,500 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 163,064 165,714 48     Premier Income Trust FOREIGN GOVERNMENT AND AGENCYBONDS AND NOTES (10.7%)* cont. Principalamount/units Value Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) $3,785,000 $4,239,768 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 3,240,000 1,745,550 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 1,120,000 1,265,600 Venezuela (Bolivarian Republic of) sr. unsec. bonds 9 1/4s, 2028 (Venezuela) 100,000 34,000 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 650,000 201,500 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 605,000 217,800 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 2,215,000 1,080,920 Total foreign government and agency bonds and notes (cost $87,315,922) $74,591,787 SENIOR LOANS (2.2%)*c Principalamount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $238,800 $234,323 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 122,000 114,070 WR Grace & Co. bank term loan FRN 3s, 2021 248,647 247,560 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 89,474 89,082 685,035 Capital goods (—%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 329,175 321,181 321,181 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 329,000 325,573 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 336,405 334,093 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 175,000 173,250 Level 3 Financing, Inc. bank term loan FRN Ser. B5, 4 1/2s, 2022 305,000 305,254 1,138,170 Consumer cyclicals (1.0%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 7.005s, 2017 1,955,958 1,749,604 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 164,175 145,295 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 597,000 544,166 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 392,160 390,199 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 225,000 217,463 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 488,831 441,374 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.919s, 2019 743,000 691,764 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 997,032 965,875 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 256,972 256,009 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 670,251 648,887 ROC Finance, LLC bank term loan FRN 5s, 2019 296,992 276,574 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 401,000 401,401 Premier Income Trust     49 SENIOR LOANS (2.2%)*c cont. Principalamount Value Consumer cyclicals cont. Univision Communications, Inc. bank term loan FRN 4s, 2020 $386,039 $379,886 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 223,875 220,937 7,329,434 Consumer staples (0.2%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 220,000 220,103 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 339,435 330,313 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 226,018 225,489 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 199,000 194,523 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 396,261 390,441 1,360,869 Health care (0.2%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 321,750 321,449 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.169s, 2021 526,025 519,390 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 184,075 176,367 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 199,190 195,007 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 283,575 275,706 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 238,821 237,063 1,724,982 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B3, 4.668s, 2017 237,893 227,187 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 484,281 472,577 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 420,739 420,739 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 676,438 677,001 1,797,504 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018  480,000 475,200 475,200 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.661s, 2017 1,053,286 665,216 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.661s, 2017 10,810 6,827 672,043 Total senior loans (cost $16,278,976) $15,504,418 50     Premier Income Trust PURCHASED SWAP OPTIONS OUTSTANDING (1.2%)*CounterpartyFixed right % to receive or (pay)/Floating rate index/Maturity date Expiration date/strike Contract amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 $23,300,200 $318,747 (2.0575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0575 46,600,400 43,338 (2.1575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1575 46,600,400 13,980 (2.254)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.254 46,600,400 466 (2.354)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.354 46,600,400 47 Barclays Bank PLC (2.21)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.21 46,600,400 466 (2.31)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.31 46,600,400 140 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 49,393,200 1,779,143 (2.245)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.245 23,300,200 233 (2.219)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.219 23,300,200 233 (2.319)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.319 23,300,200 47 (2.345)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.345 23,300,200 23 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 76,653,000 3,050,023 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 46,630,000 1,299,112 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 46,630,000 1,294,915 (2.1175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1175 69,900,600 26,562 (2.2175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.2175 69,900,600 7,689 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 91,327,200 91 Goldman Sachs International 2.34/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.34 8,552,050 430,425 (2.22)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.22 46,600,400 466 (2.32)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.32 46,600,400 466 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 8,552,050 86 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 8,552,050 9 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 8,552,050 9 Total purchased swap options outstanding (cost $7,028,395) $8,266,716 PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 815 $815,026 GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 16,265 427,770 M/I Homes, Inc. Ser. A, $2.438 pfd. 8,790 228,452 Total preferred stocks (cost $1,103,872) $1,471,248 Premier Income Trust     51 PURCHASED OPTIONSOUTSTANDING (0.1%)* Expiration date/strike price Contract amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$103.07 $50,000,000 $502,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.78 50,000,000 431,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/100.37 50,000,000 50 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 25,000,000 25 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 25,000,000 25 Total purchased options outstanding (cost $2,832,033) $933,100 CONVERTIBLE BONDS AND NOTES (—%)* Principalamount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016R $230,000 $278,731 Total convertible bonds and notes (cost $241,752) $278,731 COMMON STOCKS (—%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) F† 22,950 $918 Lone Pine Resources, Inc. Class A (Canada) F† 22,950 918 Tribune Co. Class 1C
